DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) recite(s) limitation "utilizing, by a processor, a first structure to store a plurality of block identifiers to identify data blocks as candidates for allocation for storing data in a storage system; reserving, by the processor, additional storage space for the first structure before the first structure reaches a certain size upon addition of a new block identifier; re-arranging, by the processor, block identifiers of a subset of the first structure, when a size of the subset reaches a first threshold value upon addition of the new block identifier; determining, by the processor that the first structure has reached a second threshold value; generating, by the processor, a second structure for storing the re-arranged block identifiers of the subset; and selecting, by the processor, a block identifier from the second structure to free a data block associated with the selected block identifier."
Said limitations are taught by the specification as originally filed.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133